                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

MICHAEL DARREN COLLINS,                        )
                                               )
            Plaintiff,                         )
                                               )
  v.                                           )   CIVIL ACTION NO. 2:18-CV-822-ALB
                                               )
MIKE HENLINE, et al.,                          )
                                               )
            Defendants.                        )

                                           ORDER

       On July 2, 2019, the Magistrate Judge entered a Recommendation (Doc. #30) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

       1.       The Recommendation of the Magistrate Judge is ADOPTED;

       2.       The defendants’ motions to dismiss are GRANTED to the extent the

defendants seek dismissal of this case due to the plaintiff’s failure to properly exhaust an

administrative remedy available to him during his prior confinement at the Elmore County

Jail before initiating this cause of action;

       3.       This case is dismissed with prejudice in accordance with the provisions of 42

U.S.C. § 1997e(a) for the plaintiff’s failure to properly exhaust an administrative remedy

on his claims for relief within the time required by the grievance procedure previously

available to him at the Elmore County Jail; and
       4. Other than the filing fee assessed to the plaintiff in this case, no further costs

are taxed.

       A separate Final Judgment will be entered.

       DONE and ORDERED this 19th day of September 2019.


                                                /s/ Andrew L. Brasher
                                           ANDREW L. BRASHER
                                           UNITED STATES DISTRICT JUDGE
